Case 1:20-cv-02220-EK-PK Document 51 Filed 08/18/20 Page 1 of 2 PageID #: 2498




Case Name: GEICO, et al. v. Chumaceiro, et al. Case Number 1:20-cv-02220 (EK)(PK)

                  PROPOSED DISCOVERY PLAN/SCHEDULING ORDER
                                                                       DONE            NOT        DATE
                                                                                    APPLICABLE


 A. ACTIONS REQUIRED BEFORE THE INITIAL CONFERENCE
    1. Rule 26(f) Conference held                                                                7/27/20
    2. Rule 26(a)(1) disclosures exchanged                                                       8/18/20

    3. Requests made:

        a. Medical records authorization                                                  x
        b. Section 160.50 release for arrest records                                      x
        c. Identification of John Doe/Jane Doe Defendants                                        3/15/21

        d. Proposed Stipulation of Confidentiality                                                9/1/20

    4. Procedures for producing Electronically Stored                                            7/27/20
       Information (ESI) discussed

 B. SETTLEMENT
    1. Plaintiff to make settlement demand                                                       1/15/21

    2. Defendant to make settlement offer                                                        1/22/21

    3. Referral to EDNY mediation program pursuant to Local Rule 83.8?
       (If yes, enter date to be completed)

    4. Settlement Conference (proposed date)                                                     1/25/21

 C. PROPOSED DEADLINES                   **Ex parte settlement statements due January 15, 2021

    1. Motion to join new parties or amend pleadings                                             3/15/21

    2. Initial document requests and interrogatories                                             10/23/20

    3. All fact discovery to be completed (including disclosure                                  4/16/21
       of medical records)

    4. Joint status report certifying close of fact discovery and                                4/23/21
       indicating whether expert discovery is needed

    5. Expert discovery (only if needed)                   Check here if not applicable   □
Case 1:20-cv-02220-EK-PK Document 51 Filed 08/18/20 Page 2 of 2 PageID #: 2499




         Plaintiff expert proposed field of expertise               (i) Healthcare; (ii) financial/accounting
        Defendant expert proposed field of expertise                (i) Healthcare; (ii) financial/accounting
                                                                               DONE          Not             DATE
                                                                                           Applicable


         a. Case-In-chief expert report due                                                                 5/20/21
         b. Rebuttal expert report due                                                                      6/20/21
         c. Depositions of experts to be completed                                                          7/20/21
     6. Completion of ALL DISCOVERY                                                                         7/20/21
     7. Joint status report certifying close of all discovery and                                           7/21/21
        indicating whether dispositive motion is anticipated
     8. If District Judge requires Pre-Motion Conference, date to                                           7/28/21
        make request
     9. If District Judge does not require Pre-Motion Conference,                             x
        date to submit briefing schedule
     10. Joint Pre-Trial Order due (if no dispositive motion filed)                                         8/29/21

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
    1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?                     □   YES
                                                                                                        x   NO
    2. All parties consent to Magistrate Judge jurisdiction for trial?                                  □   YES
                                                                                                        x   NO

 E. COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY
     1. Motion for collective action certification in FLSA cases
         a. Response due
         b. Reply due
     2. Motion for Rule 23 class certification
         a. Response due
         b. Reply due
This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.
SO ORDERED:

  Peggy Kuo
____________________________
                                                                       August 18, 2020
                                                                     _______________________
PEGGY KUO                                                            Date
United States Magistrate Judge

          ** A joint status report is due October 7, 2020 addressing the progress of discovery




   4890931.v1
